Fourth Court of Appeals
                               San Antonio, Texas
                                      August 9, 2017

                                   No. 04-17-00298-CV

                        IN THE INTEREST OF J.S.R., CHILD

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-00696
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
       Appellant’s motion for extension of time to file brief is GRANTED. We ORDER
Appellant Rashawn J. to file his appellant’s brief on or before August 14, 2017.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2017.


                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk